355 U.S. 901
352 U.S. 457
UNITED STATES GYPSUM CO.v.NATIONAL GYPSUM CO. ET AL.,
No. 11.
Supreme Court of United States.
December 16, 1957.

1
The motion of appellant for recall and modification of the judgment is denied without prejudice to the Solicitor General moving to dissolve the three-judge district court. MR. JUSTICE CLARK took no part in the consideration of decision of this motion. Bruce Bromley, Cranston Spray, Robert C. Keck, John D. Calhoun and Hugh Lynch, Jr. for appellant-movant. Solicitor General Rankin, Assistant Attorney General Hansen, Charles H. Weston and Edward Knuff for the United States, and Samuel I. Rosenman, Elmer E. Finck, Seymour D. Lewis, Malcolm A. Hoffmann and Seymour Krieger for the National Gypsum Co., appellees.